 

Exhibit 10.8

 

Strategic Cooperation Contract

Between

 

Jiaxing Bangtong Electronic Commerce Limited

And

Beijing Xietongtianxia Technology Co., Ltd.

 

Contract Number:

 

October 2018

 

   

 

 

Party A: Party B: Jiaxing Bangtong Electronic Commerce Limited Beijing
Xietongtianxia Technology Co., Ltd. Communication Method: Communication Method:
Communication Address: *** Communication Address: *** Legal Person: Wei Wei
Legal Person: Luo Huilin

 

WHEREAS:

 

Based on the principle of equality, mutual benefit, and win-win cooperation and
in accordance with applicable rules and regulations such as the Contract Law of
the People’s Republic of China, Party A and Party B voluntarily sign this
agreement and agree to abide by it. In this contract, the framework of the two
Parties’ long-term cooperation in business is mainly documented.

 

1. Purpose of Cooperation

 

1.1 This agreement is dedicated to providing the details of a comprehensive
solution, including the actual application, for Party A’s proposed “Integration
of Blockchain Technology” into its E-commerce project and its E-commerce
business.     1.2 Services required by Party A are as follows:

 

  a). The construction of an “E-commerce Service System” based on the technology
and logic in Blockchain;         b). The digitalization of its business system:

 

  i. Establish an E-commerce business system that supports B2B, B2C, and C2C;  
      ii. Supports O2O, and merchandise browsing and purchasing based on LBS;  
      iii. Supports the business mode of multiple stores and basic stock
management of stores;         iv. Supports the management of shipping and
logistics, and real-time access to the data of third-party shippers;         v.
Multiple application portals based on Public Accounts, web pages, APP (Android
and iOS);

 

  c). The planning of an economic ecosystem of tokens according to Party A’s
lines of business;         d). Designing, developing, and realizing the rules of
the Blockchain smart contract according to Party A’s lines of business;        
e). Bringing Party A’s tokens onto the public blockchain.

 

1.3 Details of the consultation, guidance, and actual application of the
solution that Party B is to provide for Party A:

 

Task 1. Deployment of a basic business system:

 

  1. Deploy an E-commerce platform application system for Party A, basing on
Party B’s current E-commerce tool and system;         2. Guide Party A in the
execution, promotion, and application of the E-commerce platform;         3.
Summarize and compile Party A’s new requirements of extra functions;

 

Task 2. Consultation:

 

  1. Design the blockchain structure system and provide consultation in all
matters regarding its application for Party A;         2. Comprehensively plan
and design Party A’s tokens and the smart contract;         3. Offer advice
regarding Party A’s overall operation and development;         4. Develop a
wallet system for Party A and bring its tokens onto the public blockchain;

 

Task 3. Customized development:

 

  1. Develop the customized functions demanded by Party A;         2. Develop
and realize the smart contract and token release rules for Party A’s blockchain;
        3. Prepare updates of new rules for Party A’s smart contract;

 

Task 4. Continuous operation and maintenance:

 

  1. Operate and support the system daily;         2. Provide training and
guidance regarding the operation and maintenance of the system;         3.
Develop and materialize generations of the public functions of the E-commerce
system;         4. Develop and materialize generations of the public functions
of the wallet;

 



   

 



 

1.4 The materialization of Party A’s business plan will be carried out in four
tasks:

 

Task 1. Deployment and application of the E-commerce platform system:

 

  1. Goals:

 

  a). Deploy for Party A a mature E-commerce platform system developed by Party
B;         b). Train and guide Party A in the operation and market promotion of
the E-commerce platform;

 

  2. Cost:

 

  a). Copyright fee for using the E-commerce platform, and fees for realization,
training, and guidance: RMB 300,000;

 

  3. Implementation timeframe: 1 to 2 months (depending on Party A’s early stage
preparation and cooperation during realization)         4. Delivery items

 

  a). The deployment of a tool platform supporting Party A’s E-commerce
business, based on Party B’s current system;         b). An instruction manual
of operation and implementation guidance of operation;         c). A year of
free service and support and business guidance within the execution period of
this contract of this phase;

 

Task 2. Consultation in Blockchain:

 

  1. Goals:

 

  a). Provide Party A with comprehensive consultation service in the application
of Blockchain and design the structure of the blockchain;         b). Develop a
blockchain wallet for Party A and bring its tokens onto the public blockchain;

 

  2. Cost: Materialization and consultation of the blockchain, and wallet
development: RMB 500,000;         3. Time: 2 months (estimated)         4.
Delivery items:

 

  a). A white paper of Party A’s business based on Blockchain and roadshow
presentation slides for the blockchain;         b). Plan for the economic
ecosystem of Party A’s tokens;         c). A token wallet based on Blockchain
for Party A;         d). Assistance in Party A’s roadshows (free for the first 3
times, including the third time; extra roadshows entail extra service fees of
RMB 25,000 per time), miscellaneous fees including travelling, accommodation,
and Visas incurred (including those by assistants from Party B) shall be
reimbursed by Party A. Hotels for accommodation shall not be below four stars.

 

Task 3. Customization of Party A’s E-commerce business and the development of
the smart contract of the blockchain:

 

  1. Goals:

 

  a). Customize and develop functions currently unsupported by Party B’s system
according to Party A’s business needs, regarding which Party B is entitled to
participation, suggestion, and consultation;         b). Develop the smart
contract system of the blockchain according to Party A’s application needs;

 

  2. Cost: Quantified and defined according to the amount of development work,
through negotiation and discussion before development. Development contract may
be drafted and signed separately. The cost is estimated to be between RMB
3,000,000 to RMB 5,000,000;         3. Time: Depending on the amount of work and
progress;         4. Delivery items:

 

  a). Functions developed and materialized according to Party A’s business
needs’         b). Develop and materialize the smart contract system and
“mining” of tokens in the economic ecosystem of the blockchain, as demanded by
Party A;

 



   

 

 

Task 4: Following operation, maintenance, technical services, and assistance in
new generations of business

 

  1. Goals:

 

  a). Operation and maintenance of the system, and related technical service and
support;         b). Developing new, future generations of the system and new
smart contract rules;

 

  2. Cost:

 

  a). Daily operation and maintenance that Party B provides for Party A, and
participation in the mining process and token distribution of Party A. Party B
enjoys a fixed daily income which amounts to 3% of total tokens mined during
daily construction of Party A’s blockchain;         b). Development of future
generations of functions and smart contract rules, in the mode of Task 3;

 

  3. Time: Start from the moment when the smart contract is online—no fixed
service time;         4. Delivery items:

 

  a). 24/7 technical operation and maintenance service;         b). Developing
future generations of the public sector of the system;         c). Cost
investment in extra hardware, network bandwidth, and other IT security equipment
due to the increase in the sizes of user population and transaction;         d).
The realization of functions of future generations of the system and the smart
contract;

 

2. Method of Cooperation

 

2.1 Party A is the purchaser of consultation, solutions, and technical needs in
the application of a tool based on Blockchain; Party A is the immediate operator
and user of the tool based on Blockchain; cash flow generated due to Party A’s
operation goes to Party A’s bank account(s).     2.2 Party B is the supplier of
Blockchain solutions and technical services; Party B is responsible for the
development and continuous upgrading of the functions of the E-commerce platform
and the tool based on Blockchain, as well as training and technical support for
Party A.     2.3 Data generated during Party A’s operation is owned by both
Parties, but Party B has a duty to protect and keep confidential of Party A’s
business data and should not engage in any activities to the detriment of Party
A’s interests. All direct and indirect losses incurred by Party A due to Party
B’s failure to execute its confidentiality obligations will be compensated by
Party B.

 

3. Rights and Obligations

 

Rights and Obligations of Party A

 

3.1 Party A is in responsible for proposing business needs and targets and
preparing and filing of all qualifications relevant to the business.     3.2
Party A is the user of the tool based on Blockchain and thus should promote the
use of the tool provided by Party B in all applicable aspects of its business.
Party A is also responsible for organizing the promotion, application, and
training of business and system operation.     3.3 Service fees receivable by
Party B and payable by Party A will grant Party A tokens from Party B equivalent
in value (exchange rate depends on the token price on the day of payment and
should be decided by Party B if a market rate is unavailable).     3.4 If Party
B applies for bankruptcy due to poor management, then it should deliver all
source codes and intellectual properties that concern Party A to Party A.    
3.5 Party A is in charge of coordinating all related internal departments and
all related parties that are involved in this project in the cooperation with
Party B in the execution work of the project, including but not limited to:

 

  a). Working with Party B in business grooming, identifying business needs, the
deployment of the system, and the initialization of business;         b). Assign
at least one member of system operation staff to Party B; this system
administrator assigned by Party A must be highly familiarized with the functions
and procedures offered by Party B and capable of independent, daily operations
of the system including changing daily configurations of the system and data
maintenance;         c). Party A should organize concerned staff to participate
in the training program offered by Party B. Staff trained should meet the
requirements of operating on respective positions. Daily issues regarding system
operation and management should be answered and guided by Party A’s system
personnel;

 



   

 

 

  d). Party A is solely responsible for all actions performed under its system
accounts. Party A is prohibited to release or post any information in
contradiction of any laws, rules, regulations, or other orders by the
government, should not send any pornographic, reactionary, or superstitious
information which is banned by the government, or send or save computer codes,
files, scripts, or programs that contain computer viruses, worms, or Trojans;  
      e). Party A promises that all business information regarding Party B’s
products, technologies, and operation learned from the drafting and execution of
this contract will not be leaked or misused.

 

3.6 Party A should purchase and provide all hardware and equipment necessary for
the delivery and execution of the tool at its own cost.     3.7 Party A should
cover the fees of the service portal for users’ real-name verification process
on the system and text messages send by the system as notices (The fees in this
item are collected by Party B for the suppliers and thus no tokens will be
rewarded to Party A).     3.8 Connection fee to third-party payment suppliers or
UnionPay will be paid by Party A (The final beneficiary of this fee is not Party
B and thus no tokens will be rewarded to Party A).     3.9 Fees incurred due to
Party A’s tokens’ entrance to the public blockchain and payable to any third
parties should be paid by Party A.

 

Rights and Obligations of Party B

 

3.10 Party A employs Party B as a strategic consultant of Party A’s business.
Therefore, Party B has a right to participate in Party A’s business and offer
suggestions, consulting services, and plans to Party A. Party B will gradually
perform the tasks involved in building Party A’s project according to its
business needs of different phases, the realization times of which shall be
negotiated and decided between the two Parties.     3.11 Party B provides
training in business operation procedures, system deployment, system operations,
remote technical support in 24/7, and business guidance.     3.12 Party B
provides guidance for third-party verification processes (WeChat Public
Accounts, domain name filing, accounts applications of APP application stores).
    3.13 Party B is obliged to inform Party A of any problems or issues that
could potentially endanger Party A’s system security.     3.14 Party B should
designate at least one system maintenance staff member as the communicator with
Party A, to guarantee fast responses to and solution of major problems that
might occur during the usage of the platform. Ordinary business issues will be
responded to within 30 minutes and solved within 8 hours.     3.15 Party B
should guarantee a service malfunction rate lower than 0.01% (during shutdown)
and repair system failures as soon as possible (excluding uncontrollable factors
including but not limited to natural disasters, flooding, power failures,
malfunctions of hosting cloud service providers). Economic losses of Party A’s
inability to operate during the time when Party B repairs the malfunctions shall
be compensated by Party B.     3.16 Party B promises not to leak or misuse any
Party A’s business information acquired during the drafting and executing of
this contract, such as products, business, and clients.

 

4. Cooperation Fees and Payment Terms

 

4.1 Within 3 working days after this contract is signed, Party A shall pay RMB
300,000 in full to Party B, as stated in Task 1 of section 1.4 of this contract.
Party B shall deliver the tool platform to Party A on the condition that all
necessary preparations are made by Party A.     4.2 Within 3 working days after
this contract is signed, Party A shall pay half of the RMB 500,000 to Party B,
as stated in Task 2 of section 1.4 of this contract, to officially initiate the
business consultancy of Blockchain. Delivery time: 2 months. On receiving the
white paper, roadshow slides, and the token wallet from Party B, Party A shall
pay the rest 50% (RMB 250,000) to Party B.     4.3 Taxes payable of the above
amount (RMB 800,000) shall be paid by Party A.

 



   

 

 

4.4 Regarding Task 4 of section 1.4 of this contract, customized development
according to Party A’s needs shall be evaluated and negotiated by both Parties
in terms of workload. Extra contracts to realize such needs may be drafted and
signed, stating the costs and actual delivery dates in consideration of the
workload.     4.5 Special VAT invoices produced by Party B shall be sent to
Party A after the latter pays the system service fees as agreed in this
contract.     4.6 Bank accounts information:

 

Party B bank account information:

Account name: Beijing Xietongtianxia Technology Co., Ltd.

Opening bank: Xuanwu Gate Branch of Industrial and Commercial Bank of China

Account number: ***

 

Party A bank account information:

Account name: Bangtong Electronic Commerce Limited.

Opening bank: Jiaxing Economic Development Zone Branch of Bank of China

Account number: ***

 

5. Intellectual Properties

 

5.1 On signing this contract, Party A acquires the right to use the system
instead of the ownership of the system from Party B.     5.2 The ownership of
all intellectual properties that Party A obtains from Party B, in any form and
carried by any media, including documents, technical materials, technological
innovations, all kinds of related materials, computer programs, and other
technological achievements belongs to Party B. On the date this contract
expires, Party A shall return all technical materials, programs, and other
technical achievements to Party B or take measures such as destroying and
deleting with the consent of Party B. Party B will take measures such as
destroying and deleting regarding any technical achievements acquired from Party
A with Party A’s consent.     5.3 Without written consent from Party B, Party A
shall not disclose to or allow any third party to use files, documents,
materials, computer programs, or technological achievements stated in this
contract out of any purpose. Party A should make its best efforts in protecting
the safety and confidentiality of Party B’s system and related technological
achievements.     5.4 Without written consent from Party B, Party A shall not
engage in future development of or decompile the computer programs or
technological achievements resulting in the service that Party B provides for
Party A.     5.5 Party A shall not, in any form, produce, reproduce, sell, or
transfer any product, material, or replicas that contain any intellectual
properties of Party B for itself or to any third parties.     5.6 Without
written permission by Party B, Party A shall not use, imitate, or claim
ownership of Party B’s trade name, trademark, logo, service mark, symbol, code,
model or abbreviation in public or advertisement.     5.7 Party A is forbidden
to abuse the right to use the system stated in this contract, or copy out of
business purposes Party B’s products and services including but not limited to
functions of the system, designing concept, and interfaces. Party A’s designing
concepts belong to itself.     5.8 Should Party B cannot continue to operate and
exist due to poor management, Party A is entitled to the ownership of all Party
B’s intellectual properties applied by Party A.

 

6. Confidentiality

 

Both parties shall not disclose to any third party the contents of this contract
or any confidential information such as trade secrets of the other party and
exclusively owned technologies that might be acquired during the service. The
duty of confidentiality does not disappear due to the expiration of the
contract. A non-disclosure agreement shall be signed by the two parties.

 

7. Disclaimer

 

Party A will bear the related responsibilities should its business progress be
hindered due to its qualification failures; Responsibilities caused by delays of
the project caused by Party A’s application for items necessary for business,
including but not limited to Public Accounts, domain names, and payment
settlement portals, shall be taken by Party A.

 



   

 

 

8. Applicable Laws and Dispute Settlement

 

8.1 The establishment, validity, interpretation, performance, signature,
modification and termination of this contract and the resolution of disputes
shall be governed by the laws of the People’s Republic of China.     8.2 Any
dispute or claim related to this contract shall be settled by friendly
negotiation between the two parties. The negotiation shall begin immediately
upon the delivery of a written request for consultation from one party to the
other party.     8.3 If a dispute should fail to be settled through negotiation
within ten days after one party requests for consultation, the dispute will be
seen as agreed to be submitted to an Arbitration Commission which shall produce
final, binding results eligible for enforcement by courts with judicial powers
or bodies entitled to such power and authority. Unless ruled otherwise by the
arbitration result, the losing party shall pay all legal fees, including but not
limited to attorney fees and arbitration fees, incurred by both parties.     8.4
Apart from the parts causing the dispute, other parts of this contract shall
remain valid and be continued to perform by both parties.     8.5 Both parties
agree to serve the summons, notices, or other documents related to the
arbitration or enforcement of the arbitration in the manner prescribed by the
terms of notice and delivery in this contract. None of the terms of notice and
delivery in this contract shall affect the right of the parties to serve the
summons, notices or other documents in any other manner permitted by law.

 

9. Effectiveness, Termination, and Miscellaneous Issues

 

9.1 The execution period of this contract is between 26 Oct. 2018 to 25 Oct.
2020.     9.2 This written contract and its written attachments constitute the
complete contract between the parties for the subject matter of this contract.
Oral agreements reached by the two parties regarding the subject matter of this
contract can only be effective in written form.     9.3 No party may assign any
of its rights and obligations under this contract without the written consent of
the other party.     9.4 The titles of the chapters, articles, paragraphs, and
items added to this contract are for convenience only and should not have any
effect on the meaning or interpretation of this contract.     9.5 One party that
fails to enforce one or more of the terms of this contract, fails to exercise
any of its options or other rights under this contract, or at any time does not
require the other party to perform any of its obligations under this contract,
shall not be interpreted as waiving the above terms, affecting the validity of
this contract in any means, or the right to enforce the terms of this contract.
All actions at any time that this party is entitled to and decides to take shall
not be hindered.     9.6 Any provisions or terms included in this contract, if
decided by bodies in power and authority as invalid or unenforceable, shall not
affect the validity and enforceability of other provisions and terms under this
contract or the validity and enforceability of these provisions or terms under
other circumstances.     9.7 The whereas clauses in this contract are included
in this contract in the form of reference and are part of this contract.     9.8
Matters not covered in the contract shall be settled by friendly negotiation
between the two parties. Any proposed modification or supplement to this
contract and its attachments must be confirmed by both parties in writing. If
the modification or supplemental document is inconsistent with this contract,
the modification or supplemental document shall prevail.     9.9 This contract
shall be effective as of the date on which the legal persons or authorized
representatives of both parties sign and affix the company seal to it. This
contract becomes effective upon the later signing date if it is signed on
different dates by the two parties. This contract shall remain effective until
both parties fully perform all obligations under the contract and all payments
and claims are duly settled.     9.10 This contract is signed in Chinese and in
quadruplicate. The two parties hold two copies each with the same legal effect.

 

(The remainder of this page intentionally left blank. Signatures of the
cooperation agreement between Shenzhen Bangtong E-commerce Co., Ltd. and Beijing
Xietongtianxia Technology Co., Ltd. appear on the following page.)

 

   

 

 



Jiaxing Bangtong Electronic Commerce Limited.   Beijing Xietongtianxia
Technology Co., Ltd.       Party A seal and signature:   Party B seal and
signature:       /s/ Wei Wei   /s/ Huilin Luo       Date: October 26, 2018  
Date: October 26, 2018

 

   

 

 

